101 Ga. App. 248 (1960)
113 S.E.2d 403
WILLIS
v.
BROOKS & THOMAS MOTOR COMPANY.
38059.
Court of Appeals of Georgia.
Decided February 25, 1960.
John J. Nilan, for plaintiff in error.
Grover C. Willis, Jr., contra.
FELTON, Chief Judge.
A petition to recover damages for the fraudulent procurement of a contract for the sale of an automobile, to which petition is attached a copy of the contract, *249 does not set forth a cause of action when the contract contains a provision that "buyer has read this contract and states that no agreements, promise, representation, statement, warranty, waiver or extension, whether written or oral, express or implied, shall be binding unless expressly contained herein" where it is not alleged in the petition that the plaintiff was induced to sign the contract by reason of fraud, accident or mistake which prevented his knowing the contents. Alpha Kappa Psi Building Corp. v. Kennedy, 90 Ga. App. 587 (83 S.E.2d 580).
The court did not err in dismissing the action on a motion in the nature of a general demurrer.
Judgment affirmed. Nichols and Bell, JJ., concur.